Pottle, J.
1. Where one secures the benefit of the labor of another, upon, a promise to pay his debt to one with whom the debtor has contracted to work, and the laborer is released by the employer from his contract to labor, there is a sufficient consideration to support the promise. Civil Code (1910), § 4242.
2. There was no plea of the statute of frauds (Tift v. Wight, 113 Ga. 681, 39 S. E. 503), and the only question made by the record is that, dealt with in the foregoing headnote. Judgment affirmed.